DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 15-16, are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0092595) in view of ORR (US 8,660,971).
  Regarding claims 1, 16, Chen discloses a data processing system for digitally processing live data feeds of inhaler device operation, the data processing system comprising: in-memory data storage configured to obtain, from one or more external data sources, a live data feed (audio output 155) representing operation of an inhaler device (inhaler medication 100) (page 2, [0024-0028]); the in-memory data storage further configured to index the live data feed with  representing the inhaler device for which the live data feed is obtained (page 2, [0024-0028]); and a digital processing engine configured to: for a indexed in the in-memory data storage, query, from the in-memory data storage, a live data feed representing physical operation of an inhaler device, with the live data feed being indexed to that (page 2, [0024-0028]).
   Chen discloses all the limitations set forth above but fails to explicitly disclose segment the live data feed for that particular key value into a plurality of data samples; digitally process at least a portion of the data samples to classify each of the processed data samples; and based on the classified data samples, output a prompt specifying whether operation of the inhaler device is within a threshold range of operation.
  However, Orr discloses segment the live data feed for that particular key value 24 into a plurality of data samples; digitally process at least a portion of the data samples to classify each of the processed data samples; and based on the classified data samples, output a prompt specifying whether operation of the inhaler device is within a threshold range of operation (col. 4, lines 37-67; col. 14, lines 40-67; col. 15, lines 1-31).
   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of ORR within the system of Chen in order to accurately monitor aid for asthma patients thereby maximizing the safety of the system.

  Regarding claim 9, Chen discloses a camera for obtaining video data, a microphone for obtaining audio data, and a ranging sensor for obtaining range values, wherein outputting the prompt is based on the video data, the audio data, and range values (fig. 2; page 2, [0024-0028]).

  Regarding claim 15, Chen discloses a temperature sensor for obtaining temperature data, wherein outputting the prompt is based on the obtained temperature data (page 4, [0038]).



Allowable Subject Matter
Claim 31 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with all the limitations in the claims, the prior arts fail to teach or make obvious: 
a position classification engine configured to further classify the image data, wherein the image data comprises images representing a position of a face of a user relative to the inhaler, the position classification engine configured to: receive the image data comprising the series of images; for each image: segmenting the image into a plurality of subsections; applying, to at least one subsection of the plurality of subsections, a plurality of binary classifiers to generate a classification vector for the at least one subsection, the classification vector indicating which binary classifiers are satisfied, and the plurality of binary classifiers indicating that the face of the user or the inhaler is present in the at least one subsection; compare the classification vector to a threshold vector, wherein the subsection of the image includes the face of the user or the inhaler when values the classification vector satisfies the threshold vector; retrieve a first range value associated with a first subsection comprising the face of the user in the image; retrieve a second range value associated with a second subsection comprising the inhaler in the image; output position data indicating that the position of the face of the user relative to the inhaler is correct when a difference between the first range value and the second range value is less than a predefined threshold difference; an audio classification engine configured to classify audio data, the audio classification engine configured to: receive the audio data; encode the audio data into a short-term power spectrum; estimate a noise component of the short-term power spectrum; filter the noise component from the short-term power spectrum to generate a filtered short-term power spectrum; apply support vector machine logic to the filtered short-term power spectrum; output a classification of the short-term power spectrum, the classification indicative of a likelihood that the audio data represents an inhalation sound of the user or a likelihood that the audio data represents a puff activation of the inhaler; and a rules logic engine configured to: receive the classification of the code vector, the position data, and the classification of the short-term power spectrum; apply a threshold to the classification of the code vector, the position data, and the classification of the short-term power spectrum; determine, responsive to applying the threshold, that each of a shaking event, a puff event, a position event, and an exhaling event are represented in the image data and the audio data; determine that an order of the shaking event, the puff event, the position event, and the exhaling event matches a predefined order; and in response determining that the order matches the predefined order, output data indicating that the user is correctly using the inhaler.

Claims 2-8, 10-14, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with all the limitations in the claims, the prior arts fail to teach or make obvious: 
the portion of the frame corresponding to a position of an inhaler in the frame; determining, responsive to sampling the portion of each frame, a distance value representing a change in position of the portion between each frame of the video data; generate a vector comprising the distance value and additional distance values determined for additional portions of each frame of the video data, the additional portions corresponding to a representation of a user in each frame; apply a video classifier to the vector, the video classifier being trained with training data indicative of correct shaking of the inhaler; and responsive to applying the video classifier, output shake classification data indicative of a likelihood that the video data is indicative of the correct shaking of the inhaler.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Buehler et al. (US 2012/0206605) discloses intelligent camera selection and object tracking.
Madden et al. (US 2016/0210512) discloses system and method for detecting, tracking, and classifying objects.
Howard et al. (US 11,235,100) discloses system………delivery devices.
Soni et al. (US 10,437,962) discloses status reporting….procedure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
September 2, 2022
                                                                           /DANIEL PREVIL/                                                                           Primary Examiner, Art Unit 2684